Exhibit 10.1

2007 OMNIBUS EQUITY PLAN

BANK OF THE CAROLINAS CORPORATION

ARTICLE 1

PURPOSE AND EFFECTIVE DATE

1.1        Purpose. The purpose of this 2007 Omnibus Equity Plan of Bank of the
Carolinas Corporation (“BOC”) is to promote BOC's long-term financial success
and increase stockholder value by providing employees and directors the
opportunity to acquire an ownership interest in BOC and enabling BOC and its
related entities to attract and retain the services of the employees and
directors upon whom the successful conduct of its business depends.

1.2        Effective Date. This Plan shall be effective when it is adopted by
BOC's Board of Directors and thereafter approved by the affirmative vote of
BOC's stockholders in accordance with applicable rules and procedures, including
those in Internal Revenue Code Section 422 and Treasury Regulation
Section 1.422-3. Any award granted under this Plan before stockholder approval
shall be null and void if stockholders do not approve the Plan within 12 months
after the Plan’s adoption by BOC's Board of Directors. Subject to Article 10,
the Plan shall continue until the tenth anniversary of the date it is approved
by BOC's Board of Directors.

ARTICLE 2

DEFINITIONS

When used in this Plan, the following words, terms, and phrases have the
meanings given in this Article 2 unless another meaning is expressly provided
elsewhere in this document or is clearly required by the context. When applying
these definitions and any other word, term, or phrase used in this Plan, the
form of any word, term, or phrase shall include any and all of its other forms.

2.1        Award means a grant of (a) the right under Article 6 to purchase BOC
common stock at a stated price during a specified period of time (an “Option”),
which Option may be (x) an Incentive Stock Option that on the date of the Award
is identified as an Incentive Stock Option, satisfies the conditions imposed
under Internal Revenue Code Section 422, and is not later modified in a manner
inconsistent with Internal Revenue Code Section 422 or (y) a Nonqualified Stock
Option, meaning any Option that is not an Incentive Stock Option, (b) Restricted
Stock, meaning a share of BOC common stock granted to a Participant contingent
upon satisfaction of conditions described in Article 7, or (c) Performance
Shares, meaning shares of BOC common stock granted to a Participant contingent
upon satisfaction of conditions described in Article 8.

2.2        Award Agreement means the written or electronic agreement between BOC
and each Participant containing the terms and conditions of an Award and the
manner in which it will or may be settled if earned. If there is a conflict
between the terms of this Plan and the terms of the Award Agreement, the terms
of this Plan shall govern.

2.3        Covered Officer means those Employees whose compensation is or likely
will be subject to limited deductibility under Internal Revenue Code
Section 162(m) as of the last day of any calendar year.

2.4        Director means a person who, on the date an Award is made to him or
to her, is not an Employee but who is a member of BOC’s Board of Directors, a
member of the Board of Directors of a Related Entity, or a member of the
governing body of any unincorporated Related Entity. For purposes of applying
this definition, a Director’s status will be determined as of the date an Award
is made to him or to her.

2.5        Employee means any person who, on any applicable date, is a common
law employee of BOC or a Related Entity. A worker who is not classified as a
common law employee but who is subsequently reclassified

 

1



--------------------------------------------------------------------------------

as a common law employee of BOC or a Related Entity for any reason and on any
basis shall be treated as a common law employee solely from the date
reclassification occurs. Reclassification shall not be applied retroactively for
any purpose of this Plan.

2.6        Exercise Price means the amount, if any, a Participant must pay to
exercise an Award.

2.7        Fair Market Value means the value of one share of BOC common stock,
determined according to the following rules: (x) if BOC common stock is traded
on an exchange or on an automated quotation system giving closing prices, the
reported closing price on the relevant date if it is a trading day and otherwise
on the next trading day, (y) if BOC common stock is traded over-the-counter with
no reported closing price, the mean between the highest bid and the lowest asked
prices on that quotation system on the relevant date if it is a trading day and
otherwise on the next trading day, or (z) if neither clause (x) nor clause
(y) applies, the fair market value as determined by the Plan Committee in good
faith and, for Incentive Stock Options, consistent with the rules prescribed
under Internal Revenue Code Section 422.

2.8        Internal Revenue Code means the Internal Revenue Code of 1986, as
amended or superseded after the date this Plan becomes effective under
Section 1.2, and any applicable rulings or regulations issued under the Internal
Revenue Code of 1986.

2.9        Participant means an Employee or Director to whom an Award is
granted, for as long as the Award remains outstanding.

2.10        Plan means this 2007 Omnibus Equity Plan, as amended from time to
time.

2.11        Plan Committee means a committee of BOC’s Board of Directors
consisting entirely of individuals who (a) are outside directors as defined in
Treasury Regulation Section 1.162-27(e)(3)(i), (b) are non-employee directors
within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934,
(c) do not receive remuneration from BOC or any Related Entity in any capacity
other than as a Director, except as permitted under Treasury Regulation
Section 1.162-27(e)(3), and (d) are independent directors within the meaning of
rules of The Nasdaq Stock Market, Inc. The Plan Committee shall consist of at
least three individuals.

2.12        Plan Year means BOC’s fiscal year.

2.13        Related Entity means an entity that is or becomes related to BOC
through common ownership, as determined under Internal Revenue Code
Section 414(b) or (c) but modified as permitted under Proposed Treasury
Regulation Section 1.409A-1(b)(5)(iii)(D) and any successor to those proposed
regulations.

2.14        Bank of the Carolinas Corporation, or BOC, means Bank of the
Carolinas Corporation, a North Carolina corporation. Except for purposes of
determining whether a Change in Control has occurred (according to Article 9),
the term Bank of the Carolinas Corporation, or BOC, also means any corporation
or entity that is a successor to Bank of the Carolinas Corporation or
substantially all of its assets and that assumes the obligations of Bank of the
Carolinas Corporation under this Plan by operation of law or otherwise.

ARTICLE 3

PARTICIPATION

3.1        Awards to Employees. Consistent with the terms of the Plan and
subject to Section 3.3, the Plan Committee alone shall decide which Employees
will be granted Awards, shall specify the types of Awards granted to Employees,
and shall determine the terms upon which Awards are granted and may be earned.
The Plan Committee may establish different terms and conditions for each type of
Award granted to an Employee, for

 

2



--------------------------------------------------------------------------------

each Employee receiving the same type of Award, and for the same Employee for
each Award the Employee receives, regardless of whether the Awards are granted
at the same or different times. The Plan Committee shall have exclusive
authority to determine whether an Award qualifies or is intended to qualify for
the exemption from the deduction limitations of Internal Revenue Code
Section 162(m) for performance-based compensation.

3.2        Awards to Directors. Consistent with the terms of the Plan and
subject to Section 3.3, BOC's Board of Directors alone may grant Nonqualified
Stock Options under Section 6.1, and Restricted Stock under Section 7.1, to
Directors.

3.3        Conditions of Participation. By accepting an Award, each Employee and
Director agrees (x) to be bound by the terms of the Award Agreement and the Plan
and to comply with other conditions imposed by the Plan Committee, and (y) that
the Plan Committee (or BOC's Board of Directors, as appropriate) may amend the
Plan and the Award Agreements without any additional consideration if necessary
to avoid penalties arising under Internal Revenue Code Section 409A, even if the
amendment reduces, restricts, or eliminates rights that were granted under the
Plan, the Award Agreement, or both before the amendment.

ARTICLE 4

ADMINISTRATION

4.1        Duties. The Plan Committee is responsible for administering the Plan
and shall have all powers appropriate and necessary for that purpose. Consistent
with the Plan’s objectives, BOC's Board of Directors and the Plan Committee may
adopt, amend, and rescind rules and regulations relating to the Plan to protect
BOC’s and its Related Entities’ interests. Consistent with the Plan’s
objectives, BOC’s Board of Directors and the Plan Committee shall have complete
discretion to make all other decisions necessary or advisable for the
administration and interpretation of the Plan. Actions of BOC’s Board of
Directors and the Plan Committee shall be final, binding, and conclusive for all
purposes and upon all persons.

4.2        Delegation of Duties. In its sole discretion, BOC’s Board of
Directors and the Plan Committee may delegate ministerial duties associated with
the Plan to any person that it deems appropriate, including an Employee.
However, neither BOC’s board of directors nor the Plan Committee shall delegate
a duty it must discharge to comply with the conditions for exemption of
performance-based compensation from the deduction limitations of Section 162(m).

4.3        Award Agreement. As soon as administratively practical after the date
an Award is made, the Plan Committee or BOC’s Board of Directors shall prepare
and deliver an Award Agreement to each affected Participant. The Award Agreement
shall:

(a)        describe the terms of the Award, including the type of Award and when
and how it may be exercised or earned,

(b)        state the Exercise Price, if any, associated with the Award,

(c)        state how the Award will or may be settled,

(d)        if different from the terms of the Plan, describe (x) any conditions
that must be satisfied before the Award may be exercised or earned, (y) any
objective restrictions placed on the Award and any performance-related
conditions and performance criteria that must be satisfied before those
restrictions will be released, and (z) any other applicable terms and conditions
affecting the Award.

4.4        Restriction on Repricing. Regardless of any other provision of this
Plan or an Award Agreement, neither BOC’s Board of Directors nor the Plan
Committee may reprice (as defined under rules of the New York

 

3



--------------------------------------------------------------------------------

Stock Exchange or The Nasdaq Stock Market) any Award unless the repricing is
approved in advance by BOC’s stockholders acting at a meeting.

ARTICLE 5

LIMITS ON STOCK SUBJECT TO AWARDS

5.1        Number of Authorized Shares of Stock. With any adjustments required
by Section 5.4, the maximum number of shares of BOC common stock that may be
subject to Awards under this Plan is 300,000, which includes 955 shares
authorized to be granted under BOC’s Employee Stock Option Plan that are not
subject to outstanding awards under those plans on the date this Plan becomes
effective under Section 1.2, but excluding any shares subject to awards issued
under the Employee Stock Option Plan or the Director Stock Option Plan that are
subsequently forfeited under the terms of those plans. However, if this Plan is
not approved by BOC’s stockholders, BOC’s Employee Stock Option Plan and
Director Stock Option Plan, each as amended, shall be unaffected and shall
remain in effect for the remaining term specified in those plans. The shares of
BOC common stock to be delivered under this Plan may consist in whole or in part
of treasury stock or authorized but unissued shares not reserved for any other
purpose.

5.2        Award Limits and Annual Participant Limits.

(a)        Award Limits. Of the total shares authorized under Section 5.1, up to
a maximum of 150,000 shares may be reserved for issuance under Incentive Stock
Options.

(b)        Annual Participant Limits. The aggregate number of shares of BOC
common stock underlying Awards granted under this Plan to any Participant in any
Plan Year, regardless of whether the Awards are thereafter canceled, forfeited,
or terminated, shall not exceed 25,000 shares. This annual limitation is
intended to include the grant of all Awards, including but not limited to Awards
representing performance-based compensation described in Internal Revenue Code
Section 162(m)(4)(C).

5.3        Share Accounting.

(a)        As appropriate, the number of shares of BOC common stock available
for Awards under this Plan shall be conditionally reduced by the number of
shares of BOC common stock subject to any outstanding Award.

(b)        As appropriate, the number of shares of BOC common stock available
for Awards under this Plan shall be absolutely reduced by (x) the number of
shares of BOC common stock issued through Option exercises, and (y) the number
of shares of BOC common stock issued because of satisfaction of the terms of an
Award Agreement for Restricted Stock or Performance Stock that, by the terms of
the applicable Award Agreement, are to be settled in shares of BOC common stock.

(c)        As appropriate, shares of BOC common stock subject to an Award that
for any reason is forfeited, cancelled, terminated, relinquished, exchanged, or
otherwise settled without the issuance of BOC common stock or without payment of
cash equal to its Fair Market Value or the difference between the Award’s Fair
Market Value and its Exercise Price, if any, may again be granted under the
Plan. If the Exercise Price of an Award is paid in shares of BOC common stock,
the shares received by BOC shall not be added to the maximum aggregate number of
shares of BOC common stock that may be issued under Section 5.1.

5.4        Adjustment in Capitalization. If after the date this Plan becomes
effective under Section 1.2 there is a stock dividend or stock split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to stockholders,
exchange of shares or other similar corporate change affecting BOC common stock,
then consistent with the applicable provisions of Internal Revenue Code Sections
162(m), 409A, 422, and 424 and associated regulations and to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, the Plan

 

4



--------------------------------------------------------------------------------

Committee shall, in a manner the Plan Committee considers equitable, adjust
(a) the number of Awards that may or will be granted to Participants during a
Plan Year, (b) the aggregate number of shares of BOC common stock available for
Awards under Section 5.1 or subject to outstanding Awards, as well as any
share-based limits imposed under this Plan, (c) the respective Exercise Price,
number of shares, and other limitations applicable to outstanding or
subsequently granted Awards, and (d) any other factors, limits, or terms
affecting any outstanding or subsequently granted Awards.

ARTICLE 6

OPTIONS

6.1        Grant of Options. Subject to Article 8 and the terms of the Plan and
the associated Award Agreement, at any time during the term of this Plan the
Plan Committee may grant Incentive Stock Options and Nonqualified Stock Options
to Employees and BOC’s Board of Directors may grant Nonqualified Stock Options
to Directors. Unless an Award Agreement provides otherwise, Options awarded
under this Plan are intended to satisfy the requirements for exclusion from
coverage under Internal Revenue Code Section 409A, and all Option Award
Agreements shall be construed and administered consistent with that intention.

6.2        Exercise Price. Except as necessary to implement Section 6.6, each
Option shall have an Exercise Price per share at least equal to the Fair Market
Value of a share of BOC common stock on the date of grant, meaning the closing
price on the date of grant if BOC common stock is traded on an exchange (or the
closing price on the next trading day if the grant date is not a trading day).
However, the Exercise Price per share shall be at least 110% of the Fair Market
Value of a share of BOC common stock on the date of grant for any Incentive
Stock Option granted to an Employee who, on the date of grant, owns (as defined
in Internal Revenue Code Section 424(d)) BOC common stock possessing more than
10% of the total combined voting power of all classes of stock (or the combined
voting power of any Related Entity), determined according to rules issued under
Internal Revenue Code Section 422.

6.3        Exercise of Options. Subject to Article 8 and any terms,
restrictions, and conditions specified in the Plan, and unless specified
otherwise in the Award Agreement, Options shall be exercisable at the time or
times specified in the Award Agreement, and they may become exercisable as to
portions of the shares covered by Options at intervals during a stated period of
time, but (x) no Incentive Stock Option may be exercised more than ten years
after it is granted, or more than five years after it is granted in the case of
an Incentive Stock Option granted to an Employee who on the date of grant owns
(as defined in Internal Revenue Code Section 424(d)) BOC common stock possessing
more than 10% of the total combined voting power of all classes of stock or the
combined voting power of any Related Entity, determined under rules issued under
Internal Revenue Code Section 422, (y) no Nonqualified Stock Option granted to a
Director shall be exercisable more than ten years after it is granted, and
(z) Nonqualified Stock Options not granted to Directors shall be exercisable for
the period specified in the Award Agreement, but not more than ten years after
the grant date if no period is specified in the Award Agreement.

6.4        Incentive Stock Options. Despite any provision in this Plan to the
contrary:

(a)        no provision of this Plan relating to Incentive Stock Options shall
be interpreted, amended, or altered, nor shall any discretion or authority
granted under the Plan be exercised, in a manner that is inconsistent with
Internal Revenue Code Section 422 or, without the consent of the affected
Participant, to cause any Incentive Stock Option to fail to qualify for the
federal income tax treatment provided by Internal Revenue Code Section 421,

(b)        the aggregate Fair Market Value of the BOC common stock (determined
as of the date of grant) for which Incentive Stock Options are exercisable for
the first time by a Participant in any calendar year under all stock option
plans of BOC and all its Related Entities shall not exceed $100,000 (or other
amount specified in

 

5



--------------------------------------------------------------------------------

Internal Revenue Code Section 422(d)), determined under rules issued under
Internal Revenue Code Section 422, and

(c)        no Incentive Stock Option shall be granted to a person who is not an
Employee on the grant date.

6.5        Exercise Procedures and Payment for Options. The Exercise Price
associated with each Option must be paid according to procedures described in
the Award Agreement. These procedures may allow either of the following payment
methods: (x) payment in cash or a cash equivalent or (y) surrender by the
Participant of unrestricted shares of BOC common stock he or she has owned for
at least six months before the exercise date as partial or full payment of the
Exercise Price, either by actual delivery of the shares or by attestation, with
each share valued at the Fair Market Value of a share of BOC common stock on the
exercise date. In its sole discretion the Plan Committee may withhold its
approval for any method of payment for any reason, including but not limited to
concerns that the proposed method of payment will result in adverse financial
accounting treatment, adverse tax treatment for BOC or the Participant, or a
violation of the Sarbanes-Oxley Act of 2002, as amended from time to time, and
related regulations and guidance. A Participant may exercise an Option solely by
sending to the Plan Committee or its designee a completed exercise notice in the
form prescribed by the Plan Committee along with payment, or designation of an
approved payment procedure, of the Exercise Price.

6.6        Substitution of Options. In BOC’s discretion, persons who become
Employees as a result of a transaction described in Internal Revenue Code
Section 424(a) may receive Options in exchange for options granted by their
former employer or the former Related Entity subject to the rules and procedures
prescribed under Section 424.

6.7        Rights Associated With Options. A Participant holding an unexercised
Option shall have no voting or dividend rights associated with shares underlying
the unexercised Option. The Option shall be transferable solely as provided in
Section 13.1. Unless otherwise specified in the Award Agreement or as otherwise
specifically provided in the Plan, BOC common stock acquired by Option exercise
shall have all dividend and voting rights associated with BOC common stock and
shall be transferable, subject to applicable federal securities laws, applicable
requirements of any national securities exchange or system on which shares of
BOC common stock are then listed or traded, and applicable blue sky or state
securities laws.

ARTICLE 7

RESTRICTED STOCK

7.1        Grant of Restricted Stock. Subject to the terms, restrictions, and
conditions specified in the Plan and the associated Award Agreement, at any time
during the term of this Plan the Plan Committee may grant shares of Restricted
Stock to Employees and BOC’s Board of Directors may grant shares of Restricted
Stock to Directors. Restricted Stock may be granted at no cost or at a price per
share determined by the Plan Committee or the Board of Directors, which may be
less than the Fair Market Value of a share of BOC common stock on the date of
grant.

7.2        Earning Restricted Stock. Subject to the terms, restrictions, and
conditions specified in the Plan and the associated Award Agreement, and unless
otherwise specified in the Award Agreement:

(a)        terms, restrictions, and conditions imposed on Restricted Stock
granted to Employees and Directors shall lapse as described in the Award
Agreement, and any Award Agreement may provide for a schedule under which terms,
restrictions and conditions lapse as to portions of the shares included in an
Award at lapse at intervals during a stated period of time;

(b)        during the period in which satisfaction of the conditions imposed on
Restricted Stock is to be determined, Restricted Stock and any shares of BOC
common stock issuable as a dividend or other distribution on the Restricted
Stock shall be held by BOC as escrow agent,

 

6



--------------------------------------------------------------------------------

(c)        at the end of the period in which satisfaction of the conditions
imposed on Restricted Stock is to be determined, the Restricted Stock shall be
(x) forfeited if all terms, restrictions, and conditions described in the Award
Agreement are not satisfied (with a refund, without interest, of any
consideration paid by the Participant), or (y) released from escrow and
distributed to the Participant as soon as practicable after the last day of the
period in which satisfaction of the conditions imposed on Restricted Stock is to
be determined if all terms, restrictions, and conditions specified in the Award
Agreement are satisfied. Any Restricted Stock Award relating to a fractional
share of BOC common stock shall be rounded to the next whole share when settled.

7.3        Rights Associated With Restricted Stock. During the period in which
satisfaction of the conditions imposed on Restricted Stock is to be determined,
and unless the Restricted Stock Award Agreement specifies otherwise, Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated. Except as otherwise required for compliance with the conditions
for exemption of performance-based compensation from the deduction limitations
of Internal Revenue Code Section 162(m) and except as otherwise required by the
terms of the applicable Award Agreement, during the period in which satisfaction
of the conditions imposed on Restricted Stock is to be determined each
Participant to whom Restricted Stock is issued may exercise full voting rights
associated with that Restricted Stock and shall be entitled to receive all
dividends and other distributions on that Restricted Stock; provided, however,
that if a dividend or other distribution is paid in the form of shares of BOC
common stock, those shares shall also be considered Restricted Stock and shall
be held in escrow by BOC and be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock to which
the dividend or distribution relates.

7.4        Internal Revenue Code Section 83(b) Election. The Plan Committee may
provide in an Award Agreement that the Award of Restricted Stock is conditioned
upon the Participant making or refraining from making an election under Internal
Revenue Code Section 83(b). If a Participant makes an election under Internal
Revenue Code Section 83(b) concerning a Restricted Stock Award, the Participant
must promptly file a copy of the election with BOC.

ARTICLE 8

PERFORMANCE SHARES

8.1        Generally. Subject to the terms, restrictions, and conditions
specified in the Plan and the Award Agreement, the granting or vesting of
Performance Shares shall, in the Plan Committee’s sole discretion, be based on
achievement of performance objectives derived from one or more of the
Performance Criteria specified in Section 8.2. Performance Shares may be granted
(x) to Covered Officers in a manner that qualifies as performance-based
compensation under Internal Revenue Code Section 162(m) or (y) to Employees who
are not Covered Officers in any manner reasonably determined by the Plan
Committee. Unless an Award Agreement provides otherwise, Performance Shares
awarded under this Plan are intended to satisfy the requirements for exclusion
from coverage under Internal Revenue Code Section 409A, and all Performance
Share Award Agreements shall be construed and administered consistent with that
intention.

8.2        Performance Criteria.

(a)        Vesting of Performance Shares that are intended to qualify as
performance-based compensation under Internal Revenue Code Section 162(m) shall
be based on one or more or any combination of the following criteria (the
“Performance Criteria”) and may be applied solely with reference to BOC, to a
Related Entity, to BOC and a Related Entity, or relatively between BOC, a
Related Entity, or both and one or more unrelated entities –

 

  (1) net earnings or net income (before or after taxes),

 

  (2) earnings per share,

 

  (3) deposit or asset growth,

 

  (4) net operating income,

 

7



--------------------------------------------------------------------------------

  (5) return measures (including return on assets and equity),

 

  (6) fee income,

 

  (7) earnings before or after taxes, interest, depreciation and/or
amortization,

 

  (8) interest spread,

 

  (9) productivity ratios,

 

  (10) share price, including but not limited to growth measures and total
stockholder return,

 

  (11) expense targets,

 

  (12) credit quality,

 

  (13) efficiency ratio,

 

  (14) market share,

 

  (15) customer satisfaction, and

 

  (16) net income after cost of capital.

(b)        Vesting of Performance Shares granted to Participants who are not
Covered Officers may be based on one or more or any combination of the
Performance Criteria listed in Section 8.2(a) or on other factors the Plan
Committee considers relevant and appropriate.

(c)        Different Performance Criteria may be applied to individual Employees
or to groups of Employees and, as specified by the Plan Committee, may be based
on the results achieved (x) separately by BOC or any Related Entity, (y) by any
combination of BOC and Related Entities, or (z) by any combination of segments,
products, or divisions of BOC and Related Entities.

(d)        The Plan Committee shall make appropriate adjustments of Performance
Criteria to reflect the effect on any Performance Criteria of any stock dividend
or stock split affecting BOC common stock, a recapitalization (including without
limitation payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares, or similar corporate change. Also, the Plan Committee shall make a
similar adjustment to any portion of a Performance Criterion that is not based
on BOC common stock but that is affected by an event having an effect similar to
those just described. As permitted under Internal Revenue Code Section 162(m),
the Plan Committee may make appropriate adjustments of Performance Criteria to
reflect a substantive change in an Employee’s job description or assigned duties
and responsibilities.

(e)        Performance Criteria shall be established in an associated Award
Agreement as soon as administratively practicable after the criteria are
established, but in the case of Covered Officers no later than the earlier of
(x) 90 days after the beginning of the applicable Performance Period and (y) the
expiration of 25% of the applicable period in which satisfaction of the
applicable Performance Criteria is to be determined.

8.3        Earning Performance Shares. Except as otherwise provided in the Plan
or the Award Agreement, at the end of each applicable period in which
satisfaction of the Performance Criteria is to be determined, the Plan Committee
shall certify that the Employee has or has not satisfied the Performance
Criteria. Performance Shares shall then be:

(a)        forfeited to the extent the Plan Committee certifies that the
Performance Criteria are not satisfied, or

(b)        to the extent the Performance Criteria are certified by the Plan
Committee as having been satisfied, distributed to the Employee in the form of
shares of BOC common stock (unless otherwise specified in the Award Agreement)
on or before the later of (x) the 15th day of the third month after the end of
the Participant’s taxable year in which the Plan Committee certifies that the
related Performance Criteria are satisfied and (y) the

 

8



--------------------------------------------------------------------------------

15th day of the third month after the end of BOC’s taxable year in which the
Plan Committee certifies that the related Performance Criteria are satisfied.
However, the Performance Shares may be distributed later if BOC reasonably
determines that compliance with that schedule is not administratively practical
and if the distribution is made as soon as practical.

8.4        Rights Associated with Performance Shares. During the applicable
period in which satisfaction of the Performance Criteria is to be determined,
Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated. During the applicable period in which satisfaction of
the Performance Criteria is to be determined and unless the Award Agreement
provides otherwise, Employees may not exercise voting rights associated with
their Performance Shares and all dividends and other distributions paid on
Performance Shares shall be held by BOC as escrow agent. At the end of the
period in which satisfaction of the applicable Performance Criteria is to be
determined, dividends or other distributions held in escrow shall be distributed
to the Participant or forfeited as provided in Section 8.3. No interest or other
accretion will be credited on dividends or other distributions held in escrow.
If a dividend or other distribution is paid in the form of shares of BOC common
stock, those shares shall be held in escrow by BOC and be subject to the same
restrictions on transferability and forfeitability as the shares of BOC common
stock to which the dividend or distribution relates.

ARTICLE 9

TERMINATION

9.1        Termination for Cause.

(a)        If a Participant’s employment or director service terminates for
Cause, or if in BOC’s judgement a basis for termination for Cause exists, all
Awards held by the Participant that are outstanding shall be forfeited,
regardless of whether the Awards are exercisable and regardless of whether
Participant’s employment or director service with BOC or a Related Entity
actually terminates, except that Restricted Stock or Performance Shares that
have been released from escrow and distributed to the Participant shall not be
affected by termination for Cause.

(b)        The term “Cause” shall mean one or more of the acts described in this
Section 9.1, including:

 

  (1) an act of fraud, intentional misrepresentation, embezzlement,
misappropriation, or conversion by the Participant of the assets or business
opportunities of BOC or a Related Entity,

 

  (2) conviction of the Participant of or plea by the Participant of guilty or
no contest to a felony or a misdemeanor,

 

  (3) violation by the Participant of the written policies or procedures of BOC
or the Related Entity with which the Participant is employed, including but not
limited to violation of BOC’s or the Related Entity’s code of ethics,

 

  (4) unless disclosure is inadvertent, disclosure to unauthorized persons of
any confidential information not in the public domain relating to BOC’s or a
Related Entity’s business, including all processes, inventions, trade secrets,
computer programs, technical data, drawings or designs, information concerning
pricing and pricing policies, marketing techniques, plans and forecasts, new
product information, information concerning methods and manner of operations,
and information relating to the identity and location of all past, present, and
prospective customers and suppliers,

 

  (5) intentional breach of any contract with or violation of any legal
obligation owed to BOC or a Related Entity,

 

  (6) dishonesty relating to the duties owed by the Participant to BOC or a
Related Entity,

 

9



--------------------------------------------------------------------------------

  (7) the Participant’s willful and continued refusal to substantially perform
assigned duties, other than refusal resulting from sickness or illness or while
suffering from an incapacity due to physical or mental illness, including a
condition that does or may constitute a disability,

 

  (8) the Participant’s willful engagement in gross misconduct materially and
demonstrably injurious to BOC or a Related Entity,

 

  (9) the Participant’s breach of any term of this Plan or an Award Agreement,

 

  (10) intentional cooperation with a party attempting a Change in Control of
BOC, unless BOC’s Board of Directors approves or ratifies the Participant’s
action before the Change in Control or unless the Participant’s cooperation is
required by law, or

 

  (11) any action that constitutes “cause” for termination as defined in any
written agreement between the Participant and BOC or a Related Entity.

However, Cause shall not be deemed to exist merely because the Participant is
absent from active employment during periods of paid time off, consistent with
the applicable paid time-off policy of BOC or its Related Entity with which the
Participant is employed, as the case may be, sickness or illness or while
suffering from an incapacity due to physical or mental illness, including a
condition that does or may constitute a disability, or other period of absence
approved by BOC or its Related Entity, as the case may be. The Plan Committee
shall have the sole discretion to determine whether any condition constitutes a
disability for purposes of the Plan or this Section 9.1.

9.2        Termination for any Other Reason. Unless specified otherwise in the
Award Agreement or in this Plan, and except as provided in Section 9.1, when a
Participant’s employment or service as a Director terminates for any reason, the
portions of the Participant’s outstanding Options that are unvested and
unexercisable, and the portions of the Participant's Restricted Stock Awards or
Performance Share Awards that are unvested and held in escrow, shall be
forfeited. Options that are exercisable when termination occurs shall be
forfeited if not exercised before the earlier of (x) the expiration date
specified in the Award Agreement, (y) any other time (including the date of
termination), or after any number of days following the date of termination, as
specified in the Award Agreements pertaining to those Options.

ARTICLE 10

EFFECT OF A CHANGE IN CONTROL

10.1        Definition of Change in Control. The term “Change in Control” shall
have the meaning given in any written agreement between the Employee or Director
and BOC or any Related Entity. However, if an Award is subject to Internal
Revenue Code Section 409A, the term Change in Control shall have the meaning
given in Section 409A. If an Award is not subject to Internal Revenue Code
Section 409A, and if the term Change in Control is not defined in a written
agreement between the Employee or Director and BOC or a Related Entity, any of
the following events occurring on or after the date this Plan becomes effective
under Section 1.2 shall constitute a Change in Control:

(a)        Change in Board Composition. If individuals who constitute BOC’s
Board of Directors on the date this Plan becomes effective under Section 1.2
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board of Directors. A person who becomes a Director after the
date this Plan becomes effective and whose election or nomination for election
is approved by a vote of at least two-thirds (2/3) of the Incumbent Directors on
the Board of Directors shall be deemed to be an Incumbent Director. The
necessary two-thirds approval may take the form of a specific vote on that
person’s election or nomination or approval of BOC’s proxy statement in which
the person is named as a nominee for Director, without written objection by
Incumbent Directors to the nomination. A person elected or nominated as a
Director of BOC initially as the result of an actual or threatened
director-election contest or any other actual or threatened solicitation of
proxies by or

 

10



--------------------------------------------------------------------------------

on behalf of any person other than BOC’s Board of Directors shall never be
considered an Incumbent Director, unless at least two-thirds (2/3) of the
Incumbent Directors specifically vote to treat that person as an Incumbent
Director.

(b)        Significant Ownership Change. If any person directly or indirectly is
or becomes the beneficial owner of securities whose combined voting power in the
election of BOC’s Directors is:

 

  (1) 50% or more of the combined voting power of all of BOC’s outstanding
securities eligible to vote for the election of BOC's Directors,

 

  (2) 25% or more, but less than 50%, of the combined voting power of all of
BOC’s outstanding securities eligible to vote in the election of BOC’s
Directors, except that an event described in this paragraph (b)(2) shall not
constitute a Change in Control if it is the result of any of the following
acquisitions of BOC’s securities:

 

  (A) by BOC or a Related Entity, reducing the number of BOC securities
outstanding (unless the person thereafter becomes the beneficial owner of
additional securities that are eligible to vote in the election of BOC's
Directors, increasing the person’s beneficial ownership by more than one
percent),

 

  (B) by or through an employee benefit plan sponsored or maintained by BOC or a
Related Entity and described (or intended to be described) in Internal Revenue
Code Section 401(a),

 

  (C) by or through an equity compensation plan maintained by BOC or a Related
Entity, including this Plan and any program described in Internal Revenue Code
Section 423,

 

  (D) by an underwriter temporarily holding securities in an offering of
securities,

 

  (E) in a Non-Control Transaction, as defined in Section 10.1(c), or

 

  (F) in a transaction (other than one described in Section 10.1(c)) in which
securities eligible to vote in the election of BOC's Directors are acquired from
BOC, if a majority of the Incumbent Directors approves a resolution providing
expressly that the acquisition shall not constitute a Change in Control.

(c)        Merger. Consummation of a merger, consolidation, share exchange, or
similar form of corporate transaction involving BOC or a Related Entity
requiring approval of BOC’s stockholders, whether for the transaction or for the
issuance of securities in the transaction (a “Business Combination”), unless
immediately after the Business Combination:

 

  (1) more than 50% of the total voting power of either (x) the corporation
resulting from consummation of the Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly beneficially owns 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”) is
represented by securities that were eligible to vote in the election of BOC's
Directors and that were outstanding immediately before the Business Combination
(or, if applicable, represented by securities into which the BOC securities were
converted in the Business Combination), and that voting power among the holders
thereof is in substantially the same proportion as the voting power of
securities eligible to vote in the election of BOC's Directors among the holders
thereof immediately before the Business Combination,

 

  (2) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Corporation or the Parent Corporation or any employee stock
benefit trust created by the Surviving Corporation or the Parent Corporation)
directly or indirectly is or becomes the beneficial owner of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and

 

11



--------------------------------------------------------------------------------

  (3) at least a majority of the members of the Board of Directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
were Incumbent Directors when the initial agreement providing for the Business
Combination was approved by BOC’s Board of Directors.

A Business Combination satisfying all of the criteria specified in clauses (1),
(2), and (3) of this Section 10.1(c) shall constitute a “Non-Control
Transaction,” or

(d)        Sale of Assets. If BOC’s stockholders approve a plan of complete
liquidation or dissolution of BOC or a sale of all or substantially all of its
assets, but in any case only if BOC’s assets are transferred to an entity not
owned directly or indirectly by BOC or its stockholders.

10.2        Effect of Change in Control. If a Change in Control occurs, the Plan
Committee shall have the right in its sole discretion to –

(a)        accelerate the exercisability of any or all Options, despite any
limitations contained in the Plan or Award Agreement,

(b)        accelerate the vesting of Restricted Stock or Performance Shares,
despite any limitations contained in the Plan or Award Agreement,

(c)        cancel any or all outstanding Awards in exchange for the kind and
amount of shares of the surviving or new corporation, cash, securities,
evidences of indebtedness, other property, or any combination thereof that the
holder of the Award would have received upon consummation of the
Change-in-Control transaction (the “Acquisition Consideration”) had the Option,
Restricted Stock or Performance Shares been exercised or converted into shares
of BOC common stock before the transaction, less the applicable exercise or
purchase price,

(d)        cause the holders of any or all Awards to have the right during the
term of the Awards to receive upon exercise the Acquisition Consideration
receivable upon consummation of the transaction by a holder of the number of
shares of BOC common stock that might have been obtained upon exercise or
conversion of all or any portion thereof, less the applicable exercise or
purchase price therefor, or to convert the Award into a stock option, restricted
stock or performance shares relating to the surviving or new corporation in the
transaction, or

(e)        take such other action as it deems appropriate to preserve the value
of the Award to the Participant.

The Plan Committee may provide for any of the foregoing actions in an Award
Agreement in advance, may provide for any of the foregoing actions in connection
with the Change in Control, or both. Alternatively, the Plan Committee shall
also have the right to require any purchaser of BOC’s assets or stock, as the
case may be, to take any of the actions set forth in the preceding sentence as
such purchaser may determine to be appropriate or desirable. The manner of
application and interpretation of the provisions of this Section 10.2 shall be
determined by the Plan Committee in its sole and absolute discretion. Despite
any provision of this Plan or an Award Agreement to the contrary, a Participant
shall not be entitled to any amount under this Plan if he or she acted in
concert with any person to effect a Change in Control, unless the Participant
acted at the specific direction of BOC’s Board of Directors and in his or her
capacity as an Employee of BOC or any Related Entity. For purposes of this Plan
the term “person” shall be as defined in Section 3(a)(9) and as used in Sections
13(d)(3) and 14(d) (2) of the Securities Exchange Act of 1934, and the terms
“beneficial owner” and “beneficial ownership” shall have the meaning given in
the Securities and Exchange Commission’s Rule 13d-3 under the Securities
Exchange Act of 1934.

 

12



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENT, MODIFICATION, AND TERMINATION OF THIS PLAN

BOC may terminate, suspend, or amend the Plan at any time without stockholder
approval, unless stockholder approval is necessary to satisfy applicable
requirements imposed by (a) Rule 16b-3 under the Securities Exchange Act of
1934, or any successor rule or regulation, (b) the Internal Revenue Code, which
requirements may include qualification of an Award as performance-based
compensation under Internal Revenue Code Section 162(m), or (c) any securities
exchange, market, or other quotation system on or through which BOC’s securities
are listed or traded. However, no Plan amendment shall (x) result in the loss of
a Plan Committee member's status as a “non-employee director,” as that term is
defined in Rule 16b-3 under the Securities Exchange Act of 1934 or any successor
rule or regulation, (y) cause the Plan to fail to satisfy the requirements
imposed by Rule 16b-3, or (z) without the affected Participant’s consent (and
except as specifically provided otherwise in this Plan or the Award Agreement),
adversely affect any Award granted before the amendment, modification, or
termination. Despite any provision in the Plan, including this Article 10, to
the contrary, BOC shall have the right to amend the Plan and any Award
Agreements without additional consideration to affected Participants if
amendment is necessary to avoid penalties arising under Internal Revenue Code
Section 409A, even if the amendment reduces, restricts, or eliminates rights
granted under the Plan, the Award Agreement, or both before the amendment.

ARTICLE 12

ISSUANCE OF SHARES AND SHARE CERTIFICATES

12.1        Issuance of Shares. BOC shall issue or cause to be issued shares of
its common stock as soon as practicable upon exercise or conversion of an Award
that is payable in shares of BOC common stock. No shares shall be issued until
full payment is made, if payment is required by the terms of the Award. In the
case of an Option, until a stock certificate evidencing the shares is issued, no
right to vote or receive dividends or any other rights as a stockholder shall
exist for the shares of BOC common stock to be issued, despite the exercise of
the Option. Issuance of a stock certificate shall be evidenced by the
appropriate entry on the books of BOC or of a duly authorized transfer agent of
BOC.

12.2        Delivery of Share Certificates. BOC shall not be required to issue
or deliver any certificates until all of the following conditions are fulfilled:

(a)        payment in full for the shares and for any tax withholding,

(b)        completion of any registration or other qualification of the shares
the Plan Committee in its discretion deems necessary or advisable under any
Federal or state laws or under the rulings or regulations of the Securities and
Exchange Commission or any other regulating body,

(c)        if BOC common stock is listed on the Nasdaq Stock Market or another
exchange, admission of the shares to listing on the Nasdaq Stock Market or the
other exchange,

(d)        if the offer and sale of shares of BOC common stock is not registered
under the Securities Act of 1933, qualification of the offer and sale as a
private placement under the Securities Act of 1933 or qualification under
another registration exemption under the Securities Act of 1933,

(e)        obtaining any approval or other clearance from any Federal or state
governmental agency the Plan Committee in its discretion determines to be
necessary or advisable, and

(f)        the Plan Committee is satisfied that the issuance and delivery of
shares of BOC common stock under this Plan complies with applicable Federal,
state, or local law, rule, regulation, or ordinance or any rule or regulation of
any other regulating body, for which the Plan Committee may seek approval of
BOC’s counsel.

 

13



--------------------------------------------------------------------------------

12.3      Applicable Restrictions on Shares. Shares of BOC common stock issued
may be subject to such stock transfer orders and other restrictions as the Plan
Committee may determine are necessary or advisable under any applicable Federal
or state securities law rules, regulations and other requirements, the rules,
regulations and other requirements of The Nasdaq Stock Market or any stock
exchange upon which BOC common stock is listed, and any other applicable Federal
or state law. Certificates for the common stock may bear any restrictive legends
the Plan Committee considers appropriate.

12.4      Book Entry. Instead of issuing stock certificates evidencing shares,
BOC may use a “book entry” system in which a computerized or manual entry is
made in the records of BOC to evidence the issuance of shares of BOC common
stock. BOC’s records are binding on all parties, unless manifest error exists.

ARTICLE 13

MISCELLANEOUS

13.1      Assignability. Except as described in this Section or as provided in
Section 13.2, an Award may not be transferred except by will or by the laws of
descent and distribution, and an Award may be exercised during the Participant’s
lifetime solely by the Participant or by the Participant’s guardian or legal
representative. However, with the permission of the Plan Committee a Participant
or a specified group of Participants may transfer Awards other than Incentive
Stock Options to a revocable inter vivos trust of which the Participant is the
settlor, or may transfer Awards other than Incentive Stock Options to a member
of the Participant’s immediate family, a revocable or irrevocable trust
established solely for the benefit of the Participant’s immediate family, a
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family, or an organization described in
Internal Revenue Code Section 501(c)(3). An Award transferred to one of these
permitted transferees shall continue to be subject to all of the terms and
conditions that applied to the Award before the transfer and to any other rules
prescribed by the Plan Committee. A permitted transferee may not retransfer an
Award except by will or by the laws of descent and distribution, and the
transfer by will or by the laws of descent and distribution must be a transfer
to a person who would be a permitted transferee according to this Section 13.1.

13.2      Beneficiary Designation. Each Participant may name a beneficiary or
beneficiaries to receive or to exercise any vested Award that is unpaid or
unexercised at the Participant’s death. Beneficiaries may be named contingently
or successively. Unless otherwise provided in the beneficiary designation, each
designation made shall revoke all prior designations made by the same
Participant. A beneficiary designation must be made on a form prescribed by the
Plan Committee and shall not be effective until filed in writing with the Plan
Committee. If a Participant has not made an effective beneficiary designation,
the deceased Participant’s beneficiary shall be his or her surviving spouse or,
if none, the deceased Participant’s estate. None of BOC, its Board of Directors,
or the Plan Committee is required to infer a beneficiary from any other source.
The identity of a Participant’s designated beneficiary shall be based solely on
the information included in the latest beneficiary designation form completed by
the Participant and shall not be inferred from any other evidence.

13.3      No Implied Rights to Awards or Continued Services. No employee or
director has any claim or right to be granted an Award under this Plan, and
there is no obligation of uniformity of treatment of Participants under this
Plan. Nothing in the Plan shall or shall be construed to guarantee that any
Participant will receive a future Award. Neither this Plan nor any Award shall
be construed as giving any individual any right to continue as an Employee or
Director of BOC or a Related Entity. Neither the Plan nor any Award shall
constitute a contract of employment, and BOC expressly reserves to itself and
all Related Entities the right at any time to terminate Employees free from
liability or any claim under this Plan, except as may be specifically provided
in this Plan or in an Award Agreement.

13.4      Tax Withholding.

(a)        BOC shall withhold from other amounts owed to the Participant or
require a Participant to remit to BOC an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any Award,

 

14



--------------------------------------------------------------------------------

exercise, or cancellation of an Award or purchase of Stock. If these amounts are
not to be withheld from other payments due to the Participant or if there are no
other payments due to the Participant, BOC shall defer payment of cash or
issuance of shares of Stock until the earlier of (x) 30 days after the
settlement date, or (y) the date the Participant remits the required amount.

(b)        If the Participant does not remit the required amount within 30 days
after the settlement date, BOC shall permanently withhold from the value of the
Awards to be distributed the minimum amount required to be withheld to comply
with applicable federal, state, and local income, wage, and employment taxes,
distributing the balance to the Participant.

(c)        In its sole discretion, which may be withheld for any reason or for
no reason, the Plan Committee may permit a Participant to reimburse BOC for this
tax withholding obligation through one or more of the following methods, subject
to conditions the Plan Committee establishes:

 

  (1) having shares of Stock otherwise issuable under the Plan withheld by BOC,
but only to the extent of the minimum amount that must be withheld to comply
with applicable state, federal, and local income, employment, and wage tax laws,

 

  (2) delivering to BOC previously acquired shares of BOC common stock that the
Participant has owned for at least six months,

 

  (3) remitting cash to BOC, or

 

  (4) remitting a personal check immediately payable to BOC.

13.5      Indemnification. Each individual who is or was a member of BOC’s Board
of Directors or Plan Committee shall be indemnified and held harmless by BOC
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be made a party or in
which he or she may be involved by reason of any action taken or not taken under
the Plan as a Director of BOC or as a Plan Committee member and against and from
any and all amounts paid, with BOC’s approval, by him or her in settlement of
any matter related to or arising from the Plan as a BOC Director or as a Plan
Committee member or paid by him or her in satisfaction of any judgment in any
action, suit or proceeding relating to or arising from the Plan against him or
her as a BOC Director or as a Plan Committee member, but only if he or she gives
BOC an opportunity at its expense to handle and defend the matter before he or
she undertakes to handle and defend it in his or her own behalf. The right of
indemnification described in this Section is not exclusive and is independent of
any other rights of indemnification to which the individual may be entitled
under BOC’s organizational documents, by contract, as a matter of law, or
otherwise.

13.6      No Limitation on Compensation. Nothing in the Plan shall be construed
to limit the right of BOC to establish other plans or to pay compensation to its
Employees or Directors in cash or property in a manner not expressly authorized
under the Plan.

13.7      Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws, other than laws governing
conflict of laws, of the State of North Carolina. This Plan is not intended to
be governed by the Employee Retirement Income Security Act of 1974, and the Plan
shall be construed and administered in a manner that is consistent with that
intention.

13.8      No Impact on Benefits. Plan Awards are not compensation for purposes
of calculating a Participant’s rights under any employee benefit plan that does
not specifically require the inclusion of Awards in benefit calculations.

13.9      Securities and Exchange Commission Rule 16b-3. The Plan is intended to
comply with all applicable conditions of Securities and Exchange Commission Rule
16b-3 under the Securities Exchange Act of

 

15



--------------------------------------------------------------------------------

1934, as that rule may be amended from time to time. All transactions involving
a Participant who is subject to beneficial ownership reporting under
Section 16(a) of the Securities Exchange Act of 1934 shall be subject to the
conditions set forth in Rule 16b-3, regardless of whether the conditions are
expressly set forth in this Plan, and any provision of this Plan that is
contrary to Rule 16b-3 shall not apply to that Participant.

13.10    Internal Revenue Code Section 162(m). The Plan is intended to comply
with applicable requirements of Section 162(m) for exemption of
performance-based compensation from the deduction limitations of Section 162(m).
Unless the Plan Committee expressly determines otherwise, any provision of this
Plan that is contrary to those Section 162(m) exemption requirements shall not
apply to an Award that is intended to qualify for the exemption for
performance-based compensation.

13.11    Successors. All obligations of BOC under Awards granted under this Plan
are binding on any successor to BOC, whether as a result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business or assets of BOC.

13.12    Severability. If any provision of this Plan or the application thereof
to any person or circumstances is held to be illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this Plan
or other applications, and this Plan is to be construed and enforced as if the
illegal or invalid provision had not been included.

13.13    No Golden Parachute Payments. Despite any provision in this Plan or in
an Award Agreement to the contrary, BOC shall not be required to make any
payment under this Plan or an Award Agreement that would be a prohibited golden
parachute payment within the meaning of Section 18(k) of the Federal Deposit
Insurance Act.

 

16